 



EXHIBIT 10.1
FIRST AMENDMENT TO LOAN AGREEMENT
     THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and
entered into as of this 28th day of October, 2005, with an Effective Date (as
defined below) as set forth in Section 3 hereof, by and among GRAY TELEVISION,
INC., a Georgia corporation (the “Borrower”), the Subsidiaries of the Borrower
listed on the signature pages hereto, the banks and lending institutions party
to the Loan Agreement referred to below (the “Lenders”) pursuant to an
authorization (in the form attached hereto as Annex A, an “Authorization”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as administrative agent for the lenders (the “Administrative Agent”),
BANK OF AMERICA, N.A., in its capacity as syndication agent (the “Syndication
Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as
documentation agent (the “Documentation Agent”).
     The Lenders have extended certain credit facilities to the Borrower
pursuant to the Fifth Amended and Restated Loan Agreement dated as of June 28,
2005, by and among the Borrower, the Lenders, the Administrative Agent, the
Syndication Agent and the Documentation Agent (as amended hereby and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”).
     The parties desire to amend or modify certain provisions of the Loan
Agreement in certain respects on the terms and conditions set forth below.
Subject to and in accordance with the terms and conditions set forth herein, the
Lenders party hereto are willing to consent to the requested amendments.
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
     1. Capitalized Terms. All capitalized undefined terms used in this
Amendment shall have the meanings assigned thereto in the Loan Agreement.
     2. Amendments to the Loan Agreement.
     (a) Amendment to Existing Definitions. The definition of the following
defined term which is set forth in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety as follows:
     “Fixed Charges” shall mean, with respect to the Borrower and its Restricted
Subsidiaries, as of any date for any period, the sum of (a) all Interest
Expense, (b) all required principal payments due on the Term Loan A, the Term
Loan B and, as applicable, Incremental Facility Loan made pursuant to scheduled
repayments under Section 2.7(b)(i)(A), Section 2.7(b)(i)(B) or the Notice of
Incremental Facility Commitment, as applicable, (c) all principal payments
required to be made on Total Debt (other than the Loans), (e) Capital
Expenditures made during such period, (e) any federal, state or local income
taxes paid in cash during such period, (f) any purchases of common stock of the
Borrower by the Borrower or any of its Restricted

1 of  9



--------------------------------------------------------------------------------



 



Subsidiaries, in each case, for or during such period, plus (g) dividends made
in respect of the Ownership Interests of the Borrower or such Restricted
Subsidiary (excluding dividends made in such Ownership Interests). For purposes
of calculating the Fixed Charge Coverage Ratio as of any date, Fixed Charges
shall exclude (i) actual HDTV Capital Expenditures in an amount not to exceed
$30,000,000.00 in the aggregate from the Agreement Date to the Maturity Date and
(ii) commencing with any calculation on or after September 30, 2005, the
aggregate amount of the January 2005 Dividend and the December 2004 Stock
Repurchase.
     (b) Amendment to Add New Definitions. Section 1.1 of the Loan Agreement is
hereby amended by inserting the following new definitions in appropriate
alphabetical order:
“January 2005 Dividend” shall mean that certain special cash dividend paid on
January 4, 2005 in respect of the Ownership Interests of the Borrower in an
aggregate amount of Five Million Eight Hundred and Seventy-One Thousand Four
Hundred and Ninety-One Dollars ($5,871,491).
“December 2004 Stock Repurchase ” shall mean, collectively, the purchase(s) by
the Borrower of its common stock made during the fiscal quarter ended
December 31, 2004 for an aggregate amount of Eighteen Million Seven Hundred and
Seventy-One Thousand Five Hundred and Forty Eight Dollars ($18,771,548).
     3. Effectiveness. This Amendment shall be deemed effective as of
September 29, 2005 (the “Effective Date”) upon the satisfaction of each of the
following conditions:
          (a) Amendment Document. The Administrative Agent shall have received
(i) a duly executed counterpart of this Amendment executed by (A) the Borrower,
(B) each Subsidiary of the Borrower that is party to any Security Document and
(C) the Administrative Agent and (ii) Authorizations from the Required Lenders
and the Required Revolving Lenders.
          (b) Costs and Expenses. The Borrower shall pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent.
          (c) Other Documents. The Administrative Agent shall have received any
other documents, certificates or instruments reasonably requested thereby in
connection with the execution of this Amendment.
     4. Effect of the Amendment. Except as expressly modified hereby, the Loan
Agreement and the other Loan Documents shall be and remain in full force and
effect. This Amendment shall not be deemed (a) to be a waiver of, or consent to,
a modification or amendment of, any other term or condition of the Loan
Agreement or any other Loan Document or (b) to prejudice any other right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Loan Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended or modified from time to time.

2 of  9



--------------------------------------------------------------------------------



 



          5. Acknowledgment by Subsidiary Guarantors; Reaffirmation of Security
Documents.
     (a) By their execution hereof, each of the Subsidiaries of the Borrower
party hereto hereby expressly (a) consents to the modifications and amendments
set forth in this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Subsidiary
Guaranty and the other Loan Documents to which it is a party and (c)
acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Subsidiary
Guaranty and the other Loan Documents to which it is a party remain in full
force and effect.
          (b) The Borrower and each of its Subsidiaries party hereto hereby
confirms that each of the Security Documents to which it is a party shall
continue to be in full force and effect and are hereby ratified and reaffirmed
in all respects as if fully restated as of the date hereof by this Agreement. In
furtherance of the reaffirmations set forth in this Section 5, the Borrower
hereby grants and assigns a security interest in all collateral identified in
any Security Document as collateral security for the Obligations.
          6. Representations and Warranties/No Default.
          (a) By its execution hereof, the Borrower hereby certifies that
(i) each of the representations and warranties set forth in the Loan Agreement
and the other Loan Documents is true and correct as of the date hereof as if
fully set forth herein unless such representations and warranties relate to a
specific date, in which case such representations and warranties shall be true
and correct as of such specific date and (ii) no Default or Event of Default has
occurred and is continuing as of the date hereof.
          (b) By its execution hereof, the Borrower represents and warrants that
as of the date hereof there are no claims or offsets against or defenses or
counterclaims to any of the obligations of the Borrower under the Loan Agreement
or any other Loan Document.
          (c) By its execution hereof, the Borrower hereby represents and
warrants that it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms. This Amendment
and each other document executed in connection herewith has been duly executed
and delivered by the duly authorized officers of the Borrower and each such
document constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms.
     7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW (WITHOUT GIVING EFFECT TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF)
OF THE STATE OF GEORGIA.

3 of  9



--------------------------------------------------------------------------------



 



     8. Counterparts. This Amendment may be executed in separate counterparts,
each of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.
     9. Fax Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.
[Signatures Pages Follow]

4 of  9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date and year first above written.

                  BORROWER:    
 
                GRAY TELEVISION, INC., as Borrower
 
           
 
  By:   /s/ James C. Ryan    
 
                Name:    James C. Ryan         Title:      Senior Vice President
and Chief Financial Officer

[Signature Pages Continue]

5 of  9



--------------------------------------------------------------------------------



 



GRAY TELEVISION, INC.
NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited)

                  SUBSIDIARY GUARANTORS:  
 
                WVLT-TV, INC., as Guarantor
 
           
 
  By:   /s/ James C. Ryan    
 
                Name:    James C. Ryan     Title:      Vice President and Chief
Financial Officer
 
                GRAY TELEVISION GROUP, INC., as Guarantor
 
           
 
  By:   /s/ James C. Ryan    
 
                Name:    James C. Ryan     Title:      Treasurer
 
                GRAY TELEVISION LICENSEE, INC., as Guarantor
 
           
 
  By:   /s/ James C. Ryan    
 
                Name:    James C. Ryan     Title:      Treasurer
 
                GRAY TEXAS L.P., as Guarantor
 
                By: GRAY TELEVISION GROUP, INC., its General Partner
 
           
 
  By:   /s/ James C. Ryan    
 
                Name:    James C. Ryan     Title:      Treasurer
 
                GRAY TEXAS, LLC, as Guarantor
 
           
 
  By:   /s/ James C. Ryan    
 
                Name:    James C. Ryan     Title:      Treasurer

[Signature Pages Continue]

6 of  9



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:  
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Lender and at the request of the Lenders party to the Loan Agreement pursuant to
the Authorizations
 
           
 
  By:   /s/ Joe Mynatt    
 
                Name:     Joe Mynatt     Title:       Director

7 of  9



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF LENDER AUTHORIZATION

8 of  9



--------------------------------------------------------------------------------



 



AUTHORIZATION
                                               , 2005
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services

     Re:   First Amendment dated as of October 28, 2005 (the “First Amendment”)
to the Fifth Amended and Restated Loan Agreement dated as of June 28, 2005 (as
amended, restated supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among Gray Television, Inc. (the “Borrower”), the banks
and financial institutions party thereto, as lenders (the “Lenders”), the
subsidiaries of the Borrower party thereto, as guarantors (the “Guarantors”) and
Wachovia Bank, National Association, as administrative agent (the
“Administrative Agent”).

     This letter acknowledges our receipt and review of the First Amendment in
the form posted on the Gray Television Intralinks Workspace. By executing this
letter, we hereby approve the First Amendment and authorize the Administrative
Agent to execute and deliver the First Amendment on our behalf.
     Each financial institution executing this Authorization agrees or reaffirms
that it shall be a party to the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement) to which Lenders are parties and shall have the
rights and obligations of a Lender under each such agreement. In furtherance of
the foregoing, each financial institution executing this Authorization agrees to
execute any additional documents reasonably requested by the Administrative
Agent to evidence such financial institution’s rights and obligations under the
Loan Agreement.

                                [Insert name of applicable financial
institution]
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

9 of  9